 
Exhibit 10.3
RIGHT OF FIRST REFUSAL AGREEMENT


THIS RIGHT OF FIRST REFUSAL AGREEMENT (this “Agreement”) is entered into
effective as of May 18, 2009, by and between FIRECREEK PETROLEUM, INC., a
Delaware corporation (“FPI”), and EGPI Firecreek, Inc., a Nevada corporation
(“EGPI”).


R E C I T A L S :


A.           EGPI has this day assigned and transferred to Firecreek Global,
Inc., a Delaware corporation, all of the issued and outstanding shares of the
capital stock in FPI.


B.           As a wholly owned subsidiary of EGPI, FPI previously was involved
in seeking international oil and gas opportunities in certain overseas
countries. In connection with the assignment and transfer of the issued and
outstanding shares of the capital stock in FPI, it was agreed that FPI would
grant a right of first refusal to EGPI in the event that the prior activities of
FPI during the time it was a subsidiary of EGPI should lead to obtaining and
closing on any such oil and gas opportunities.


C.           This Agreement is entered into to evidence the terms and conditions
governing the right of first refusal granted by FPI to EGPI.


A G R E E M E N T :


NOW THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, FPI and EGPI agree as follows:


1.           Definitions.


(a)           “Covered Country” means Kazakhstan, Ukraine, Libya, Turkey,
Romania or Russia.


(b)           “Covered Project” means an oil or gas exploration or development
project which is or will be situated in a Covered Country, and which is an
exploration and development project created, developed or promoted by FPI for
its own account. Service Projects are expressly excluded from the definition of
Covered Projects.


(c)           “Person” means an individual, a corporation, a partnership, a
joint venture, a limited liability company, a trust, an estate or another form
of entity or organization.


(d)           “Service Project” means an oil or gas exploration or development
or rehabilitation  project with respect to which FPI (i) will act as contracted
operator or contracted technical advisor, or perform services (including,
without limitation, technical services, advisory services and broker services)
and receive cash or other compensation for such services, and (ii) will not be
required to make an investment of funds to acquire or earn an ownership interest
in the project (other than the expenditure of funds to cover pre-closing
travel-related expenses during the process of negotiating the terms of
participation in the project).


2.           Grant of Right of First Refusal. Subject to the terms, conditions,
provisions and definitions of this Agreement, FPI grants to EGPI the right of
first refusal to participate in Covered Projects, the opportunity for which
arises after the date hereof and during the period of time ending on the date
which is two (2) years after the date hereof, on the following basis:


(a)           If FPI is offered the opportunity to participate in a Covered
Project, then FPI shall offer to EGPI, in the manner stated herein, the right of
first refusal to participate in such Covered Project to the extent of one-half
(1/2) of the interest offered to FPI; provided that all services to be performed
in connection with any Covered Project, whether as contract operator or
otherwise, and all compensation to be paid in respect of such services, shall
remain solely with FPI, and EGPI’s right of first refusal shall extend only to
the right or opportunity to invest in and own an interest in the Covered Project
(whether directly or indirectly) in the same manner as FPI and to the extent of
the said one-half (1/2) of the interest offered to FPI.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Upon receiving a bona fide offer to participate in a Covered
Project, FPI shall provide written notice (the “Terms Notice”) of the
opportunity and details of the Covered Project to EGPI, including potential
costs and benefits to the extent such information has been provided to FPI,
whereupon EGPI shall have the right of first refusal stated herein to
participate in such Covered Project on the basis stated herein for a period of
ninety (90) days after EGPI’s receipt of the Terms Notice (the “Right of First
Refusal Period”).


(c)           EGPI must exercise its right of first opportunity, if at all, by
written notice given to and received by FPI within the Right of First Refusal
Period.


(d)           FPI and EGPI shall use good faith efforts to complete any
agreements and related documentation for such Covered Project within thirty (30)
days after the expiration of the Right of First Refusal Period (the “Agreement
Period”). If either EGPI does not give notice of its exercise of its right to
participate in such Covered Project prior to the expiration of the Right of
First Refusal Period, or EGPI and FPI cannot, acting in good faith, complete the
required agreements and related documentation prior to the expiration of the
Agreement Period, then it will be deemed that EGPI has elected not to invest in
such Covered Project; provided, however, if the structure or terms of such
Covered Project shall thereafter materially change such that the economics of
such Covered Project are materially different than the terms first presented to
EGPI in the Terms Notice, then (i) FPI shall notify EGPI of such new terms, (ii)
EGPI shall have a new Right of First Refusal Period from receipt of such new
notice to exercise its right of first refusal to invest in such revised Covered
Project, and (iii) there shall be a new Agreement Period following EGPI’s
exercise of its right of first refusal during such new Right of First Refusal
Period.


(e)           EGPI’s right of first refusal as stated herein shall continue in
effect with respect to each Covered Project that FPI may hereafter be offered
until the expiration of the said two (2) year period which commences on the date
hereof, regardless of whether EGPI fails to participate in a Covered Project
offered to EGPI during such time period.


(f)           In the event that EGPI elects to participate in a Covered Project
pursuant to the terms and conditions hereof, EGPI shall reimburse FPI for
one-half (1/2) of FPI’s costs in obtaining and closing on such Covered Project,
such reimbursement to be made at the time of such closing.


3.           Notices. All notices, demands, requests or other communications
that may be or are required to be given, served or sent by either party to the
other party pursuant to this Agreement shall be in writing and shall be mailed
by first class, registered or certified mail, return receipt requested, postage
prepaid, or transmitted by hand delivery, telegram or facsimile transmission
addressed as set forth on the signature pages hereof. Each party may designate
by notice in writing a new address to which any notice, demand, request or
communication may thereafter be so given, served or sent. Each notice, demand,
request or communication that is mailed, delivered or transmitted in the manner
described above shall be deemed sufficiently given, served, sent and received
for all purposes at such time as it is delivered to the addressee with the
return receipt, the delivery receipt, the affidavit of messenger or (with
respect to a facsimile transmission) the answer back being deemed conclusive
evidence of such delivery or at such time as delivery is refused by the
addressee upon presentation.


4.           Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Texas.


5.           Entire Agreement. This Agreement constitutes the entire agreement
of the parties hereto with respect to the subject matter hereof and supersedes
all other contemporaneous contracts and understandings between them with respect
thereto.


6.           Invalid Provision. If any provision of this Agreement is held
invalid, unenforceable or illegal, the remainder of this Agreement shall not be
affected thereby and shall continue in full force and effect.


7.           Counterpart Execution. This Agreement may be signed in multiple
counterparts, each of which shall constitute an original hereof and all of
which, taken together, shall constitute one and the same instrument.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement below as of
the date first stated above.
 

 
FIRECREEK PETROLEUM, INC.
         
By:
/s/ John R. Taylor
     
Chief Executive Officer
            Address for Notices:              6777 Camp Bowie Blvd., Suite 332  
  Fort Worth, Texas 76116   

 
 

  EGPI FIRECREEK, INC.          
By:
/s/ Dennis R. Alexander       Chief Executive Officer             Address for
Notices:             6564 Smoke Tree Lane     Scottsdale, Arizona 85253  

 
 
 

--------------------------------------------------------------------------------

 
 